September 21, 2015 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated June 28, 2013 regarding the sale of Institutional Class and Investor Class shares of the Visium Event Driven Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
